Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 4-25-2022. 
2.        Claims 1, 3 - 12, 14 - 20 are pending.  Claims 1, 4, 10, 12 have been amended.  Claims 2, 13 have been canceled.   Claims 1, 10, 12 are independent.    This application was filed on 7-26-2018.  

Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 4-25-2022, with respect to the rejection under Kobres in view of Brown have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kobres in view of Aaron and further in view of Zhou.

A.  Applicant argues on pages 9-10 of Remarks:    ...   the request from the requesting entity includes a request for a co- location measure comparing third wireless signal information, wherein the third wireless signal information represents a third set of wireless signals detected by a second WED, to second wireless signal information and wherein the second set of wireless signals is detected by the first WED; and the method further comprises: receiving, by a management platform, the third wireless signal information from the second WED; comparing, by the management platform, the second wireless signal information with the third wireless signal information; and providing, by the management platform, to the requesting entity the co-location measure   ...   . 

    The Examiner respectfully disagrees.  Zhou discloses the capability to determine a co-location measurement parameter associated with communication between a set of wireless devices. (see Zhou col 2, lines 5-11: mapping includes determining a plurality of first co-location occurrences scores indicative of the third identifier and one or more other identifiers accessing a first network access, and determining a plurality of second co-location occurrence scores indicative of the third identifier and one or more other identifiers accessing a second network access; col 21, lines 35-38: system environment exchanges (send or receive) wireless signals with one or more remote devices using a wireless interface coupled to a wireless communicator; (exchange messages between wireless devices))  Zhou discloses the capability to compare the location measurements of wireless signal information.  (see Zhou col 2, lines 11-22: processing the plurality of first co-location occurrence scores and the plurality of second co-location occurrence scores to determine a highest first co-location occurrence score and a highest second co-location occurrence score)  
    Aaron discloses the capability to receive wireless signals emitted by other wireless devices. And, Aaron disclose the generation (development) of a wireless identity from wireless signal information.   (see Aaron paragraph [0036], lines 1-2: verify the identity of user based upon device signature; paragraph [0035], lines 22-35: one or more signal characteristics (i.e. associated with transponders) is used in lieu of or in addition to an identification number and/or other communicated data in order to uniquely designate a particular item (device); signal characteristics include frequencies, frequency offset and/or frequency differences, modulation parameters, spread spectrum codes, phase values, changes, and/or differences, and time-related behavior; term "signature," includes the composite of multiple received communications or signals, and thus includes the actual signals, signal characteristics, and/or data transmitted by one or more transponders)

B.  Applicant argues on page 11 of Remarks: The obviousness rejections of claims 1, 3-12, and 14-20 should be withdrawn because the cited references fail to disclose or suggest “the request from the requesting entity includes a request for a co-location measure comparing third wireless signal information, wherein the third wireless signal information represents a third set of wireless signals detected by a second WED, to second wireless signal information and wherein the second set of wireless signals is detected by the first WED.”. 

    The Examiner respectfully disagrees.  Zhou discloses the capability to determine a co-location measurement parameter associated with communication between a set of wireless devices. (see Zhou col 2, lines 5-11: mapping includes determining a plurality of first co-location occurrences scores indicative of the third identifier and one or more other identifiers accessing a first network access, and determining a plurality of second co-location occurrence scores indicative of the third identifier and one or more other identifiers accessing a second network access; col 21, lines 35-38: system environment exchanges (send or receive) wireless signals with one or more remote devices using a wireless interface coupled to a wireless communicator; (exchange messages between wireless devices))  Zhou discloses the capability to compare the location measurements of wireless signal information.  (see Zhou col 2, lines 11-22: processing the plurality of first co-location occurrence scores and the plurality of second co-location occurrence scores to determine a highest first co-location occurrence score and a highest second co-location occurrence score)   

C.  Applicant argues on page 11 of Remarks:    ...   the cited portions of Aaron do not disclose or suggest any functionality that includes “a co-location measure” based on a “third wireless signal information, wherein the third wireless signal information represents a third set of wireless signals detected by a second WED.”. 

    The Examiner respectfully disagrees.  Zhou discloses the capability to determine a co-location measurement parameter associated with communication between a set of wireless devices (i.e. wireless signal information utilized by wireless devices). (see Zhou col 2, lines 5-11: mapping includes determining a plurality of first co-location occurrences scores indicative of the third identifier and one or more other identifiers accessing a first network access, and determining a plurality of second co-location occurrence scores indicative of the third identifier and one or more other identifiers accessing a second network access; col 21, lines 35-38: system environment exchanges (send or receive) wireless signals with one or more remote devices using a wireless interface coupled to a wireless communicator; (exchange messages between wireless devices))  Zhou discloses the capability to compare the location measurements of wireless signal information.  (see Zhou col 2, lines 11-22: processing the plurality of first co-location occurrence scores and the plurality of second co-location occurrence scores to determine a highest first co-location occurrence score and a highest second co-location occurrence score)   

D.  Applicant argues on page 12 of Remarks:    ...   there is nothing in Aaron that contemplates comparing multiple different sets of signals against one another, where the signals were collected by different mobile devices, to enable determining co-location of the different devices.

    The Examiner respectfully disagrees. Aaron is not used to disclose the newly amended co-location measure parameter.  Zhou discloses the capability to determine a co-location measurement parameter associated with communication between a set of wireless devices. (see Zhou col 2, lines 5-11: mapping includes determining a plurality of first co-location occurrences scores indicative of the third identifier and one or more other identifiers accessing a first network access, and determining a plurality of second co-location occurrence scores indicative of the third identifier and one or more other identifiers accessing a second network access; col 21, lines 35-38: system environment exchanges (send or receive) wireless signals with one or more remote devices using a wireless interface coupled to a wireless communicator; (exchange messages between wireless devices))  Zhou discloses the capability to compare the location measurements of wireless signal information.  (see Zhou col 2, lines 11-22: processing the plurality of first co-location occurrence scores and the plurality of second co-location occurrence scores to determine a highest first co-location occurrence score and a highest second co-location occurrence score)  

E.  Applicant argues on page 12 of Remarks:    ...   Aaron only contemplates identity verification based on historically-collected data, not co- location verification,   ...   . 

    The Examiner respectfully disagrees.  Aaron is not used to disclose the newly amended co-location measure parameter.  Zhou discloses the capability to determine a co-location measurement parameter associated with communication between a set of wireless devices as stated above. 

F.  Applicant argues on page 12 of Remarks:    ...   Aaron does not disclose or suggest “the request from the requesting entity includes a request for a co-location measure comparing third wireless signal information, wherein the third wireless signal information represents a third set of wireless signals detected by a second WED, to second wireless signal information and wherein the second set of wireless signals is detected by the first WED,”   ...   . 

    The Examiner respectfully disagrees.  Aaron is not used to disclose the co-location measure parameter.  Zhou discloses the capability to determine a co-location measurement parameter associated with communication between a set of wireless devices. (see Zhou col 2, lines 5-11: mapping includes determining a plurality of first co-location occurrences scores indicative of the third identifier and one or more other identifiers accessing a first network access, and determining a plurality of second co-location occurrence scores indicative of the third identifier and one or more other identifiers accessing a second network access; col 21, lines 35-38: system environment exchanges (send or receive) wireless signals with one or more remote devices using a wireless interface coupled to a wireless communicator; (exchange messages between wireless devices))  Zhou discloses the capability to compare the location measurements of wireless signal information.  (see Zhou col 2, lines 11-22: processing the plurality of first co-location occurrence scores and the plurality of second co-location occurrence scores to determine a highest first co-location occurrence score and a highest second co-location occurrence score)  

G.  Applicant argues on page 13 of Remarks: Independent claim 10 and 12 recite the same features as claim 1 as discussed above, and applicant therefore requests that the obviousness rejections of claims 10 and 12 be withdrawn for at least the same reasons.

        Independent claims 10 and 12 have similar limitations as independent claim 1.  Responses to arguments against independent claim 1 also answer arguments against independent claims 10 and 12.      

H.  Applicant argues on page 13 of Remarks:    ...   requests that the obviousness rejections of claims 3-9, 11, and 13-20 be withdrawn, at least due to those claims’ dependence from the independent claims,   ...   . 

        Responses to arguments against the independent claims also answer arguments against the associated dependent claims.   

I.  Applicant argues on page 13 of Remarks:    ...   Aaron teaches away from the claim feature of representative independent claim 1 requiring “receiving, by the management platform, a request from a requesting entity for a measure comparing second wireless signal information associated with a second set of wireless signals to the wireless signal identity of the WED.”. 

    The Examiner respectfully disagrees.  Aaron discloses that any device within the set of user devices can request authentication in cooperation with a server.  (see Aaron paragraph [0035], lines 4-8: client-side verification application is a set of processor-executable instructions that cooperate with a verification application (in the verification server) to verify the identity of a user associated with the device).  Aaron does not teach away from the determination of a co-location measure.   Aaron does not discourage nor discredit the determination of a co-location measure.  Applicant is reminded, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) 

J.  Applicant argues on page 14 of Remarks:    ...   Aaron teaches away from the above-quoted claim feature by teaching that functionality of its verification system is controlled (“instructed”) by a client-side application   ...   . 

    The Examiner respectfully disagrees.  Aaron discloses that any device within the set of user devices can request authentication in cooperation with a server.  (see Aaron paragraph [0035], lines 4-8: client-side verification application is a set of processor-executable instructions that cooperate with a verification application (in the verification server) to verify the identity of a user associated with the device)   Aaron does not teach away from the determination of a co-location measure.   Aaron does not discourage nor discredit the determination of a co-location measure.  Applicant is reminded, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) 

K.  Applicant argues on page 14 of Remarks:    ...   a person of ordinary skill in the art would not have been motivated to use Aaron to modify Kobres to arrive at the claimed invention.

    The Examiner respectfully disagrees.  Applicant is reminded, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)
    A 103 rejection based on multiple references is a legitimate technique according to the MPEP.   The 103 rejection allows portions of the rejection citations for a claimed invention to come from different prior art references.   The rejection to each independent and dependent claim includes a citation from the referenced prior art that discloses the basis for the rejection.  Each obviousness combination clearly indicates the claim limitation(s) the combined referenced prior art teaches.  In addition, a cited passage from the referenced prior art indicates the motivation for the obviousness combination.  Each obviousness combination’s disclosure is equivalent to the Applicant’s claim limitation(s) for the claimed invention.   
    Achieved advantage is a valid motivation for the combination of referenced prior art.   The rejection of each referenced prior art combination states a motivation for the combination, which translates to an achieved advantage for the combination.   

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1, 3 - 6, 8 - 12, 14 - 16, 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobres et al. (US PGPUB No. 20160063471) in view of Aaron (US PGPUB No. 20140237574) and further in view of Zhou et al. (US Patent No. 10,348,567).     	

Regarding Claims 1, 10, 12, Kobres discloses a method and a non-transitory computer readable medium storing instructions, which, when executed by one or more processors, cause the one or more processors to perform operations and a system, comprising:
c)  receiving, by the management platform, a request from a requesting entity for a measure comparing second wireless signal information, wherein the second wireless signal information represents a second set of wireless signals, to the WED; (see Kobres paragraph [0107], lines 1-5: processing of confidence calculator requests and uses confidence values supplied by confidence calculator; paragraph [0048], lines 1-12: multiple streams of continuous data; streams of data analyzed to generate confidence components; representing the current level of confidence for  the device)    
d)  receiving, by a management platform, the second wireless signal information; (see Kobres paragraph [0026], lines 1-11; paragraph [0027], lines 1-4: device’s resource events are fed (communicated via wireless signals to mobile device) into confidence component calculators; continuous overall stream of events and usage activity information provides device with communication input (wireless signals))    
e)  comparing, by the management platform, the second wireless signal information with the wireless signal of the WED; (see Kobres paragraph [0020], lines 4-10: authentication confidence (i.e. scalar value) is compared with a predetermined value to determine whether authentication was achievable or not achievable) and 
f)   providing, by the management platform, the requesting entity the measure. (see Kobres paragraph [0172], lines 1-6: authenticator provides a secure token (i.e. indication of confidence measure value) to device when authentication is successful; authenticator also provides secure token to a different device that executes second resource; paragraph [0021], lines 1-10: based on comparison between computed confidence and predetermined value user can be granted different levels of access (to resources); when difference is within a predefined range, user is granted access to limited resources and not all resources; (results of comparison operation communicated to requesting entity))    

    Furthermore, Kobres discloses for a) receiving, by a management platform, first wireless signal information detected by a wireless-enabled device (WED). (see Kobres para 28-30: mobile device detection module configured to detect a signal such as a wireless signal from a mobile device) 

    Although Kobres discloses the communication of information between mobile devices (i.e. wireless signal communication), Kobres does not specifically disclose for a) receiving wireless signal information emitted from one or more other devices, and for b) developing a wireless signal identity, and for c): utilizing a wireless signal identity, and for e) utilizing a wireless signal identity. 
However, Aaron discloses:
a)  wherein the first wireless signal information represents a first set of wireless signals that were emitted by a set of one or more other devices; (see Aaron paragraph [0033], lines 26-29: devices which proactively, periodically, and/or randomly transmit signal signatures (i.e. wireless identity)) and 
b)  developing, by the management platform, a wireless signal identity for the wireless device based on the first wireless signal information, and for c): utilizing a wireless signal identity, and for e): utilizing a wireless signal identity. (see Aaron paragraph [0036], lines 1-2: verify the identity of user based upon device signature; paragraph [0035], lines 22-35: one or more signal characteristics (i.e. associated with transponders) is used in lieu of or in addition to an identification number and/or other communicated data in order to uniquely designate a particular item (device); signal characteristics include frequencies, frequency offset and/or frequency differences, modulation parameters, spread spectrum codes, phase values, changes, and/or differences, and time-related behavior; term "signature," includes the composite of multiple received communications or signals, and thus includes the actual signals, signal characteristics, and/or data transmitted by one or more transponders; paragraph [0036], lines 1-10: verification server receives signature; queries baseline database of signatures for input signature to determine if signature is matched in baseline database)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kobres for a) receiving wireless signal information from other devices, and for b) developing a wireless signal identity, and for c) utilizing a wireless signal identity, and for e) utilizing a wireless signal identity as taught by Aaron. One of ordinary skill in the art would have been motivated to employ the teachings of Aaron for the benefits achieved from the flexibility of a system that enables identification information for a wireless device to be associated with the unique signal characteristics of that particular wireless device. (see Aaron paragraph [0035], lines 22-35)  
 
    Furthermore, Kobres discloses wherein the method further comprises: receiving, by a management platform, the third wireless signal information from the second WED; (see Kobres para 28-30: mobile device detection module configured to detect a signal such as a wireless signal from a mobile device) and providing, by the management platform, to the requesting entity the co-location measure. (see Kobres paragraph [0172], lines 1-6: authenticator provides a secure token (i.e. indication of confidence measure value) to device when authentication is successful; authenticator also provides secure token to a different device that executes second resource; paragraph [0021], lines 1-10: based on comparison between computed confidence and predetermined value user can be granted different levels of access (to resources); (results of comparison operation communicated to requesting entity))
   
    Kobres-Aaron does not specifically disclose a request for a co-location measure comparing third wireless signal information, and comparing the second wireless signal information with the third wireless signal information, and providing a co-location measure.
However, Zhou discloses: 
wherein: the request from the requesting entity includes a request for a co-location measure comparing third wireless signal information, wherein the third wireless signal information represents a third set of wireless signals detected by a second WED, to second wireless signal information and wherein the second set of wireless signals is detected by the first WED; (see Zhou col 2, lines 5-11: mapping includes determining a plurality of first co-location occurrences scores indicative of the third identifier and one or more other identifiers accessing a first network access, and determining a plurality of second co-location occurrence scores indicative of the third identifier and one or more other identifiers accessing a second network access; col 21, lines 35-38: system environment exchanges (send or receive) wireless signals with one or more remote devices using a wireless interface coupled to a wireless communicator; (exchange messages between wireless devices)) and   
comparing, by the management platform, the second wireless signal information with the third wireless signal information; (see Zhou col 2, lines 11-22: processing the plurality of first co-location occurrence scores and the plurality of second co-location occurrence scores to determine a highest first co-location occurrence score and a highest second co-location occurrence score) and 
providing, by the management platform, the co-location measure. (see Zhou col 2, lines 11-22: processing the plurality of first co-location occurrence scores and the plurality of second co-location occurrence scores to determine co-location occurrence scores)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kobres-Aaron for a request for a co-location measure comparing third wireless signal information, and comparing the second wireless signal information with the third wireless signal information, and providing a co-location measure as taught by Zhou. One of ordinary skill in the art would have been motivated to employ the teachings of Zhou for the benefits achieved from a system that enables multiple identity based parameters such as a co-location measure parameters to be utilized in the processing of authentication information within a network environment.  (see Zhou col 2, lines 11-22)

Furthermore for Claim 10, Kobres discloses instructions which, when executed by one or more processors, cause the one or more processors to perform operations. (see Kobres paragraph [0067], lines 4-7: programmed as executable instructions within memory and/or computer readable storage media and executed on one or more processors of one or more devices)

Furthermore for Claim 12, Kobres discloses wherein a management platform including at least one processor and an associated memory, wherein the processor is configured to perform operations. (see Kobres paragraph [0067], lines 4-7: programmed as executable instructions within memory and/or computer readable storage media and executed on one or more processors of one or more devices)

Regarding Claims 3, 14, Kobres-Aaron-Zhou discloses the method of claim 1 and the system of claim 12, wherein the measure is used by the requesting entity to determine an action. (see Kobres paragraph [0021], lines 1-10: based on comparison between computed confidence and predetermined value user can be granted different levels of access (to the set of multiple resources), when difference is within a predefined range, user is granted access to limited resources and not all resources; (results of comparison operation communicated to requesting entity, user access to resources))   

Regarding Claims 4, 15, Kobres-Aaron-Zhou discloses the method of claim 1 and the system of claim 12, wherein:
the measure provided by the requesting entity is used to authenticate at least one of a migration and sharing service between the WED and the second WED. (see Kobres paragraph [0021], lines 1-10: based on comparison between computed confidence and predetermined value user can be granted different levels of access (to set of resources); when difference is within a predefined range, user is granted access to limited resources and not all resources; (results of comparison operation communicated to requesting entity); paragraph [0142], lines 1-16: communication applications are resources; communication applications include social applications (i.e. Facebook, Snapchat, Linkedin: sharing capabilities between users))      

Regarding Claims 5, 16, Kobres-Aaron-Zhou discloses the method of claim 1 and the system of claim 12, wherein the following:
b)  comparing includes comparing the second wireless signal information from the WED with the third wireless signal information; (see Kobres paragraph [0020], lines 4-10: authentication confidence (i.e. scalar value) is compared with a predetermined value to determine whether authentication was achievable or not achievable) and 
c)  providing includes providing to the requesting entity the self-similarity measure. (see Kobres paragraph [0172], lines 1-6: authenticator provides a secure token (i.e. indication of measure value) to device when authentication is successful; authenticator also provides secure token to a different device  that executes second resource; paragraph [0021], lines 1-10: based on comparison between computed confidence and predetermined value, user can be granted different levels of access (to the set of resources); when the difference is within a predefined range, user is granted access to limited resources and not all resources; (results of comparison operation communicated to requesting entity))

Kobres-Zhou does not specifically disclose a request for a self-similarity measure comparing wireless signal information representing a set of wireless signals previously detected. 
However, Aaron discloses: 
a)  the request from the requesting entity includes a request for a self-similarity measure comparing third wireless signal information, wherein the third wireless signal information represents a third set of wireless signals previously detected by the WED over a different period of time. (see Aaron paragraph [0036], lines 1-2: verify the identity of user based upon device signature; paragraph [0035], lines 22-35: one or more signal characteristics (i.e. associated with transponders) is used in lieu of or in addition to an identification number and/or other communicated data in order to uniquely designate a particular item (device); paragraph [0036], lines 1-10: verification server receives signature; queries baseline database of signatures for input signature to determine if signature is matched in baseline database)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kobres-Zhou for a request for a self-similarity measure comparing wireless signal information representing a set of wireless signals previously detected as taught by Aaron. One of ordinary skill in the art would have been motivated to employ the teachings of Aaron for the benefits achieved from the flexibility of a system that enables identification information for a wireless device to be associated with the unique signal characteristics of that particular wireless device. (see Aaron paragraph [0035], lines 22-35)        
    Specification in paragraph [0042] discloses the term “self-similarity” is defined as the current set of determined actions are different than the set of determined actions originally processed based on the confidence calculations and the wireless identity of the user. 

Regarding Claim 6, Kobres-Aaron-Zhou discloses the method of claim 1, wherein the measure is a confidence level based on mismatches and matches between the second wireless signal information and the baseline wireless signal information. (see Kobres paragraph [0021], lines 1-10: based on comparison between computed confidence value and predetermined value, user can be granted different levels of access (i.e. access to system resources for performing actions, operations); when the difference is within a predefined range, user is granted access to limited resources and not all resources; (results of comparison operation communicated to requesting entity))     
Kobres-Zhou does not specifically disclose determining wireless signal identity from wireless signal information. 
However, Aaron discloses wherein a wireless signal identity. (see Aaron paragraph [0036], lines 1-2: verify the identity of user based upon device signature; paragraph [0035], lines 22-35: one or more signal characteristics (i.e. associated with transponders) is used in lieu of or in addition to an identification number and/or other communicated data in order to uniquely designate a particular item (device); signal characteristics include frequencies, frequency offset and/or frequency differences, modulation parameters, spread spectrum codes, phase values, changes, and/or differences, and time-related behavior; term "signature," includes the composite of multiple received communications or signals, and thus includes the actual signals, signal characteristics, and/or data transmitted by one or more transponders; paragraph [0036], lines 1-10: verification server receives signature; queries baseline database of signatures for input signature to determine if signature is matched in baseline database)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kobres-Zhou for determining wireless signal identity from wireless signal information as taught by Aaron. One of ordinary skill in the art would have been motivated to employ the teachings of Aaron for the benefits achieved from the flexibility of a system that enables identification information for a wireless device to be associated with the unique signal characteristics of that particular wireless device. (see Aaron paragraph [0035], lines 22-35)

Regarding Claims 8, 18, Kobres-Aaron-Zhou discloses the method of claim 1 and the system of claim 12, wherein at least some of the first and second wireless signal information is encrypted by at least one of the WED and the management platform. (see Kobres paragraph [0076], lines 1-8: requests to mobile device to provide authentication information; authenticated information acquired in an encrypted format and decrypted by authentication server (i.e. analogous to management platform))    

Regarding Claims 9, 19, Kobres-Aaron-Zhou discloses the method of claim 1 and the system of claim 12. 
Kobres-Zhou does not specifically disclose modifying wireless signal identity based on additional wireless signal information received from WED.
However, Aaron discloses further comprising wherein modifying, by the management platform, the wireless signal identity based on additional wireless signal information, wherein the additional wireless signal information represents additional wireless signals that were detected by the WED. (see Aaron paragraph [0036], lines 1-2: verify the identity of user based upon device signature; paragraph [0035], lines 22-35: one or more signal characteristics (i.e. associated with transponders) is used in lieu of or in addition to an identification number and/or other communicated data in order to uniquely designate a particular item (device); signal characteristics include frequencies, frequency offset and/or frequency differences, modulation parameters, spread spectrum codes, phase values, changes, and/or differences, and time-related behavior; term "signature," includes the composite of multiple received communications or signals, and thus includes the actual signals, signal characteristics, and/or data transmitted by one or more transponders; paragraph [0036], lines 1-10: verification server receives signature; queries baseline database of signatures for input signature to determine if signature is matched in baseline database)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kobres-Zhou for modifying wireless signal identity based on additional wireless signal information received from WED as taught by Aaron. One of ordinary skill in the art would have been motivated to employ the teachings of Aaron for the benefits achieved from the flexibility of a system that enables identification information for a wireless device to be associated with the unique signal characteristics of that particular wireless device. (see Aaron paragraph [0035], lines 22-35)    

Regarding Claims 11, 20, Kobres-Aaron-Zhou discloses the method of claim 1 and the system of Claim 12, wherein the requesting entity takes different actions depending upon a confidence level provided as the measure. (see Kobres paragraph [0021], lines 1-10: based on comparison between computed confidence and predetermined value user can be granted different levels of access (to the set of resources); when the difference is within a predefined range, user is granted access to limited resources and not all resources; (different confidence levels enable user access to different resources, different actions))    

6.        Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobres in view of Aaron and further in view of Zhou and Woycik et al. (US PGPUB No. 20150228001).

Regarding Claims 7, 17, Kobres-Aaron-Zhou discloses the method of claim 1 and the system of claim 12.
Kobres-Aaron-Zhou does not specifically disclose a confidence level between 0 and 1 based on a comparison. 
However, Woycik discloses wherein the measure is a confidence level between 0 and 1 based on the comparison. (see Woycik paragraph [0053], lines 1-10: Cm is an m-th one of the confidence values calculated; confidence values are processed based on comparing one of the sets of calculated identification data to one of the sets of stored identification data; Cm (calculated value) is a value between 0 and 1; (confidence value range between 0 and 1))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kobres-Aaron-Zhou for a confidence level between 0 and 1 based on a comparison as taught by Woycik. One of ordinary skill in the art would have been motivated to employ the teachings of Woycik for the benefits achieved from the flexibility of a system that enables the calculation of a confidence parameter which is used in the quickly process authentication information. (see Woycik paragraph [0053])

Conclusion
       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CJ/
July 18, 2022

                                                                                                                                                                                        /FATOUMATA TRAORE/Primary Examiner, Art Unit 2436